Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 August 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Fishkiln 3 August 1826
				
				I was so much hurried when I wrote to you from New York that I am afraid you could scarcely read the scrawl—We left that City yesterday Morning and arrived here at about seven o clock last Evening—Mrs de Wint is much better than she has been and I find her looking very well—In consequence of Mr Kings having enclosed your Letters to me under cover to yourself at New York I have been much disappointed in not see recieving them and must beg you to write to me at Lebenon where I propose to be in two or three days and where I propose to wait until I hear from youI do not think  my health has been much benefited by the journey although eventually it may be of service to me. I shall try the waters at Lebanon and if they do not succeed I may perhaps go on to Saratoga—The Horses have travelled very well so far I only brought two in consequence of the death of ome one of the four and not being able to match him—The day after tomorrow we propose to go to West Point as Charles and Elizabeth have never been there and we can go in the morning and return in the afternoon and I shall have an opportunity of seeing Robert BuchanonIf I stay long our Cash will all be expended altho’ I am as eoconomical as possible—Pray give my love to all and believe me as ever affectionately yours
				
					L. C. Adams.
				
				
					Elizabeth and Charles are pretty well tho the New York water has almost killed us all—
				
			